DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ (Appellants’) Appeal Brief, filed 26 January 2022, in the matter of Application N° 16/823,835.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With the filing of the Appeal Brief, Applicants have made no additions, amendments, or cancellations to the claims filed 16 July 2021.  The issue of new matter thus moot.
Thus, claims 16-35 continue represent all claims currently under consideration.

Prosecution Reopened
In view of the Appeal Brief filed on 26 January 2022, PROSECUTION IS HEREBY REOPENED.  New ground(s) of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

/Robert A Wax/            Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                            

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.

Withdrawn Rejections
Rejection under 35 USC 103
Consideration of Applicants’ (Appellants’) remarks filed within the aforementioned Appeal Brief results in the withdrawal of the previously maintained obviousness rejection over the combined teachings of Osbakken et al. and Kiel et al.
 
Claim Objections
Claim 33 is objected to because it depends from itself.  Since the claim is the first sequential claim following claim 32, the Examiner will consider the claim to depend from it, and subsequently, claims 34 and 35 to each depend from claim 33 as originally presented.
Appropriate correction is required.





New Rejections
In view of the Examiner’s reopening of prosecution, Applicants’ claimed invention is subjected to the following ground(s) of rejection:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wenig et al. (USPN 4,749,700) in view of Kurkela et al. (USPN 6,399,610 B1).
As previously presented, independent claim 16 recites a method of providing diphenhydramine to a patient in need thereof comprising intranasally administering a pharmaceutical composition comprising diphenhydramine hydrochloride or diphenhydramine max of at least 20 ng/mL.
As discussed in preceding rejections, the Examiner maintains the position in view of MPEP §2112.01(I) and (II), regarding the recited viscosity, Cmax, and Tmax properties, that where said composition is disclosed in the prior art, so too will the reference be considered to teach the properties.
The limitations of claim 18 recite that the intranasal administration provides a “therapeutically effective amount” of diphenhydramine to the brain tissue of the patient.  Having considered Applicants’ instant specification with regard to concentrations obtained within the brain tissue (see e.g., pg. 6, lines 2-5), the Examiner notes that such concentrations are defined at their broadest, as ranging from 25-300 ng/g.  The Examiner additionally notes that the denominator units in the “ng/g” units are not defined by the application, and thus, it is presumed that Applicants are defining the concentration as being ng of diphenhydramine per gram of formulation.  The limitations of claim 18, in view of this interpretation of the instant specification are thus considered to further limit claim 16 in view of the specification.  However, claim 18 itself remains open-ended and thus met with any concentration showing that exceeds 20 ng/mL as presented in claim 16.
Claim 21 recites that the administered formulation will further comprise a penetration enhancer selected from the group consisting of fatty acids, oligosaccharides, cationic surfactants, anionic surfactants, and combinations thereof. [emphasis added to reflect recommended amendment to the claim]

Claim 23 recites that the administered composition will have a pH ranging from 4.5-6.5.
Claim 24 recites that the concentration of diphenhydramine will range within the composition from 50 mg/mL to 150 mg/mL as calculated on the basis of diphenhydramine free base.
Claims 25 and 26 recite that the aqueous vehicle of the administered composition comprises water and at least one other water-soluble solvent selected from the group consisting of polyethylene glycol, propylene glycol, glycerin (aka glycerol), and combinations thereof.
Claim 27 recites that the administered formulation of claim 16 further comprises at least one viscosity modifier.
Wenig discloses a method of eliciting a systemic, therapeutic antihistaminic response in a mammal which comprises nasal administration to said mammal of a systemically, therapeutically effective antihistamine amount of antihistamine which is selected from such antihistamines as diphenhydramine or a pharmaceutically acceptable addition salt thereof  in a pharmaceutically acceptable nasal composition (see e.g., Abstract, claims 1 and 3; Example 1).  Diphenhydramine is further defined as being embodied by diphenhydramine hydrochloride (see col. 6-12, specifically line 11).
Example 1 of Wenig discloses three potential compositions each of which is formulated with an aqueous vehicle:

    PNG
    media_image1.png
    678
    841
    media_image1.png
    Greyscale

Notably, Composition A is a diphenhydramine (free base) formulation whose final concentration is disclosed as being 10 mg/0.2 cc or 50 mg/mL, thereby meeting the limitations of claim 24.
The aqueous vehicle also contains Tween 80 (aka polysorbate 80), an absorption enhancing surfactant (see col. 5, line 63 to col. 6, line 2).  Tween 80 is a fatty acid (monooleate) modified with a hydrophilic component (polyoxyethylene sorbitan).  Such is considered to meet the limitations recited in claim 21.
The aqueous vehicle of Example 1 also discloses containing methylcellulose as a thickening agent (aka viscosity modifier) (see col. 5, lines 42-44).  Such is considered to read on instant claim 27 as defined by Applicants’ instant specification (see Spec., pg. 11, lines 24-27).
The Examiner notes that Composition A of Example 1 is a specific representation of Wenig’s practiced compositions.  As stated in MPEP §2123(I) and (II), “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments” and that “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”
In the instant case, the Examiner notes that the practiced formulations of Wenig are also taught as containing a humectant component which is defined as including propylene glycol, glycerol, and combinations thereof (i.e., “any of a variety of”) (see col. 5, lines 54-59).  Such is considered to teach the limitations of claims 26 an 27.
Lastly, the pH of the practiced Examples is taught as being adjusted to biological pH or a pH of 7.4.  However, the broader brushstrokes of the practiced invention disclose that the nasally administered compositions will have a pH ranging from about 3-7 (see e.g., claim 8).
Thus, Wenig is considered to meet each of the compositional recitations of the recited claims.  In addition to disclosing a nasally-administered diphenhydramine hydrochloride formulation in an aqueous vehicle, the Examiner notes that Wenig is also silent to the use of cyclodextrin, liposomes, and propellants.  Regarding the absence of propellants, Wenig teaches and suggests that the practiced compositions may be formulated as sprays, and that solutions of the practiced compositions are one of the preferred forms (see col. 4, lines 58-61).
The two remaining limitations of claim 16 are directed to the viscosity of the administered formulation and the Cmax property wherein administration of the formulation provides a Cmax value of at least 20 ng/mL.
The Examiner concedes that Wenig discloses that a preferred viscosity range of the practiced formulations ranges from 2,500 to 10,000 cps (see e.g., claim 7; col. 3, lines 1-9), whereas the recited range is between 5-100 cps.  The disclosed preferred viscosity is roughly that of honey or molasses (see e.g., www.smooth-on.com/page/viscosity-scale/).
However, Wenig clearly recognizes that other formulations are perhaps easier for the ordinarily skilled consumer to use as evidenced by the following passage that literally states, “[l]iquid sprays and drops are normally easier to prepare than gels and other compositions.  Additionally, they are somewhat more convenient to administer, especially in multi-dose situations.” (see col. 3, lines 10-13).
“Viscous compositions, on the other hand are much preferred in the practice of this invention since they can be formulated within the appropriate viscosity range to provide longer contact periods with the nasal mucosa and reduce the amount of therapeutic agent per dosage unit necessary to achieve the desired result.” (col. 3, lines 13-19).
Furthermore, Wenig teaches that “[p]referred nasal dosage forms are solutions, suspensions and gels, which normally contain a major amount of water (preferably purified water) in addition to the active ingredient” (col. 4, lines 58-61).  Importantly, Wenig additionally teaches that “[t]he therapeutically effective compositions of this invention are prepared by mixing the ingredients following generally accepted procedures.  For example the selected components may be simply mixed in a blender, or other standard device to produce a concentrated mixture which may then be adjusted to the final concentration and viscosity by the addition of water or thickening agent and possibly a buffer to control pH or an additional solute to control tonicity.” [emphasis added]
Thus, the reference is considered to clearly guide the ordinarily skilled artisan to the production of higher viscosity compositions that are ultimately designed to be nasally administered.  However, in disclosing that such compositions may be administered via spray, a person of ordinary skill in the art will immediately understand that compositions having such a high viscosity would be poorly deliverable from such a device.  As such, in considering Wenig’s broader teachings that the compositions are also preferably formulated as high-water content solutions and that the viscosity may be adjusted to the desired viscosity to accommodate a spray delivery mode, the Examiner respectfully submits that such preparations would possess the recited viscosity values of 5-100 cps, absent a clear showing of evidence to the contrary.
Evidence in support of the Examiner’s position is taken from the Examples of Wenig.  At the outset, Composition A of Example 1 expressly reads on the composition that is administered in claims 16, 21, and 27.  To that end, and as discussed above, the Examiner respectfully submits that the practiced composition of the Example possesses the recited properties.  
Furthermore, the Examples are taught as being “illustrative aqueous solutions of the named drugs for use as nasal drops [or] nasal sprays.”  The Examiner also notes that different carriers are characterised by different nasal absorption profiles recorded for the different delivered actives.  The Examiner acknowledges that diphenhydramine appears in only one of the compositions.  However, it appears that changes to the carriers is what primarily governs the absorption profile.  Noticeably, Example 4, for instance provides a nasal concentration (Cmax) of greater than 20 ng/mL, albeit for metoclopramide (MCP).  Though, the Cmax is definitively greater than 20 ng/mL, it reaches its highest concentration at about 60 minutes.  Contrast that to the profile for MCP hydrochloride in an aqueous saline carrier solution in Example 5.  Table 4 of Example 5 illustrates that the use of a less viscous, aqueous, saline carrier, for the salt form of the active clearly increases the rate of nasal absorption.
Thus, while the reference does not expressly disclose the instantly recited viscosity, Cmax, or Tmax, the Examiner respectfully submits that these properties are taught by the composition of Example 1 (Comp. A) and would have provided the ordinarily skilled artisan with a reasonable expectation of achieving the Cmax and Tmax profiles as recited, absent a clear showing of evidence to the contrary.
Where Wenig is considered to be deficient is with respect to the recitation of claim 22, which narrows the recited penetration enhancer to being selected from the group consisting of chitosan oligosaccharide, sodium lauryl sulfate, sodium caprylate, and combinations thereof.
The teachings of Kurkela are considered to remedy this deficiency.
Kurkela, like Wenig, is directed to a method of administering the pharmaceutically acceptable salt of an active ingredient to the nasal mucosa using a propellant-free spray (e.g., Abstract; col. 2, lines 58-60).
Immediately, Applicants will note that the active (or salt thereof) are not the same as that which is disclosed by Wenig.
Despite this noted deficiency, the practiced compositions are compositionally devoid of liposomes and cyclodextrin.  Of particular note, is that the carrier composition employs several different types of pharmaceutically acceptable excipients, most notably among which are mucous membrane penetration enhancers.  As some of the practiced embodiments employ a mucoadhesive barrier that can be impermeable to water, it stands to reason that a permeation enhancing compound would improve the rate at which the active ingredient is absorbed into the mucosa.  Penetration enhancers that are employed by Kurkela include nonionic surfactants such as polysorbate 80 as well as anionic surfactants such as sodium lauryl (dodecyl) sulfate (see col. 3, lines 43-55). 
When considered in view of the teachings of Wenig discussed above, the Examiner respectfully submits that a person of ordinary skill in the art, ahead of the effective filing date of the instant application, would have had a reasonable expectation of successfully arriving at the method recited by instant claim 22.  Empirically, Kurkela discloses that polysorbate 80 (Tween 80) and sodium lauryl sulfate (SLS or SDS) are functional equivalents of one another in that both are surface active agents whose hydrophilic and hydrophobic duality serve to enhance tissue penetration and uptake an active agent regardless of its degree of hydrophilicity.
Thus, the Examiner advances that were the skilled artisan to modify the disclosure of Wenig, substituting SDS for the practiced Tween 80, said artisan would reasonably expect to produce a composition that enhanced penetration of the nasally-administered diphenhydramine hydrochloride.
Thus, based on the combined teachings of the references, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent a clear showing of evidence to the contrary.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wenig et al. (USPN 4,749,700) in view of Kurkela et al. (USPN 6,399,610 B1), Pray (Neurology; 2009), and Gill (USPN 5,756,537 A).
The limitations recited by claims 16-18 and 21-27 are discussed above.
Claim 19, as previously recited, states that the patient in need thereof is experiencing insomnia.  Claim 20, as previously recited, states that the patient in need thereof is experiencing an anaphylactic reaction.  The recitations of these two claims are each considered by the Examiner as reciting the same subject matter as independent claims 32 and 28, respectively.
Dependent claims 29 and 33 recite the same compositional limitations as claim 21, discussed above.  Dependent claims 30 and 34 recite the same compositional limitations as claim 22, discussed above.  Dependent claims 31 and 35 recite the same compositional limitations as claim 25, discussed above.
The teachings of Wenig are summarily directed to nasally-administered spray compositions in aqueous vehicles.  The practiced formulations are devoid of propellant, liposomes, and cyclodextrin, and are inclusive of surfactants (e.g., polysorbate 80), water-soluble humectants (e.g., glycerol, PEG, and propylene glycol), and viscosity modifying agents (e.g., methylcellulose).
Also presented above are the teachings of Kurkela, which provide a clear basis for the recitation of penetration enhancers such as sodium lauryl sulfate, being rendered prima facie obvious.  Therein, Kurkela renders the limitations of claims 22, 30, and 34 prima facie obvious as the combined teachings demonstrate polysorbate 80 and SDS to functionally equivalent penetration enhancers for active agents (and salts thereof) to be absorbed through the mucosal tissue (e.g., nasal tissue).
Regarding the recited active ingredient, the teachings of the primary reference, Wenig, preferably disclose that antihistamines such as diphenhydramine and salts thereof, are nasally administered to elicit a systemic, therapeutically antihistaminic effect (see e.g., claim 1, 3, and Example 1).  Further definition of diphenhydramine salts is taught as being diphenhydramine hydrochloride (see col. 4, line 11).  The compositional merits of the administered formulation of claims 16, 28, and 32 are met by Wenig, and as discussed above, and are thus considered to possess the recited Cmax property of claim 16 as well as the viscosity property recited in each of claims 16, 28, and 32.  See MPEP §2112.01(I) and (II).
Regarding the narrower scopes of the methods of claims 28 and 32, the Examiner acknowledges that the former is directed to a method of treating anaphylaxis in a patient in need thereof while the latter is directed to treating insomnia in a patient in need thereof.
Wenig provides express disclosure of systemically administering diphenhydramine via nasal spray.  More specifically, diphenhydramine hydrochloride is taught as the salt form of this active.  Regarding antihistamines, in general, Wenig recognizes that “[s]ome antihistamines such as doxylamine are also useful as sedatives.”  Hydroxyzine is another antihistamine that is also useful as a sedative (see col. 3, lines 33-36).  Additionally, Wenig discloses that “[a] number of antihistaminic, antinausea and antiemetic agents are known.  Such agents are widely used therapeutically, chiefly in the treatment of vertigo, motion-sickness, and hypersensitivity phenomena (anaphylaxis and allergy), rhinitis, sinusitis, and gastroesophageal reflux diseases.” (col. 1, lines 47-52).
Despite the disclosure of these known multiple uses for antihistamines, the Examiner concedes that Wenig does not expressly disclose that diphenhydramine hydrochloride possesses functionality as either a treatment for anaphylaxis or insomnia.
The state of the art remedies these deficiencies.
The article published by Pray expressly discusses insomnia and its treatment with nonprescription products (e.g., Title).  Table I (pg. 7/11) lists diphenhydramine HCl (as well as doxylamine succinate) as an FDA-approved nonprescription sleep aid.  Added discussion on the preceding page (second full paragraph) discloses that diphenhydramine hydrochloride has been a safe and effective sleep aid through the FDA OTC review (for sleep aids) that ended in 1989 (i.e., for over 30 years).
Pray is arguably deficient insomuch as it does not teach or suggest administering diphenhydramine hydrochloride via nasal spray, nor does it teach providing the active in a formulation that resembles that which is claimed within the instant treatment methods.
However, the Examiner respectfully submits that the ordinarily skilled artisan (i.e., an everyday consumer) in possession of the combined teachings of Wenig and Pray, would have more than a reasonable expectation of successfully accomplishing the method of claim 32.  Therein, Wenig expressly discloses systemic, nasal administration of the composition of claim 32, generally teaches that antihistamines possess sedative utility.  Pray expressly discloses that diphenhydramine hydrochloride is used as a treatment for insomnia.
The recitations of claims 32-35 are thus rendered prima facie obvious over the combined teachings of Wenig, Kurkela, and Pray.
Concerning the former recitation of using diphenhydramine hydrochloride to treat anaphylaxis in a patient in need thereof, the Examiner again acknowledges that Wenig, despite providing general understanding and knowledge of secondary uses for active such as antihistamines, does not expressly teach that diphenhydramine hydrochloride is used to treat a patient suffering from anaphylaxis.
This deficiency is cured by the teachings of Gill.
Immediately, Applicants will recognize that Gill does not primarily treat anaphylaxis.  Instead the method is directed to treating neutropenia in Karposi’s sarcoma patients (see e.g., Abstract; claims).  However, Gill does disclose that in treating patients with the practiced paclitaxel formulation that the ethanol/Cremaphor EL carrier in which paclitaxel is dissolved may cause anaphylaxis.  Having identified this as a potential side effect of the ultimate treatment, Gill’s method teaches pre-emptively treating a patient (i.e., identifying all patients as persons in need thereof) with an anaphylaxis treatment, wherein said treatment is selected from one of three different actives, one of which is diphenhydramine hydrochloride (see claim 9, step (i)).
The reference is acknowledged as being deficient with respect to those aspects that are expressly disclosed by Wenig (i.e., systemic, nasal administration of DPH HCl as the sole active agent in an aqueous vehicle, etc.).
Despite these key deficiencies, the Examiner respectfully submits that the teachings of Gill are not relied upon for their teaching of how to treat Karposi’s sarcoma.  Rather Gill is relied upon for its contribution to the state of the art as it pertains to treating anaphylaxis and that such treatments are taught as being accomplished using only diphenhydramine hydrochloride.
Thus, based on the combined guidance provided by the teachings of Wenig and Gill, the Examiner advances that a person of ordinary skill in the art, ahead of the effective filing date of the instant invention, would have had a reasonable expectation of successfully arriving at the claimed method.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent a clear showing of evidence to the contrary.
	
All claims under consideration remain rejected; no claims are allowed.

Conclusion
Due to the new grounds of rejection, this action is deemed non-final.





Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615